IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 160 WAL 2017
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
ROBERT PETER GILL, JR.,                      :
                                             :
                    Petitioner               :


                                        ORDER



PER CURIAM

AND NOW, this 20th day of December, 2017, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO Petitioner’s first issue, as stated by Petitioner:

      Whether absent of finding the Court of Common Pleas acted with manifest
      unreasonableness, partiality, prejudice, bias, or ill-will, the Superior Court
      of Pennsylvania erred in finding evidence of another burglary committed
      against the same victim, at the same location, also without the use of
      forcible entry, and also utilizing the same key to unlock the same lock box
      containing the same alleged amount of money taken from the same victim
      (3) years after the instant alleged burglary is not relevant to the defense of
      the crime for which Petitioner is charged and tends to prove a common
      scheme, plan, or design rendering the evidence admissible as evidence of
      similar crimes, behaviors, and/or acts[.]

The Petition for Allowance of Appeal is DENIED in all other respects.